RENDLEN, Judge,
dissenting.
I would make the preliminary order in prohibition absolute. The power of the County to condemn property for street use does not extend to property of the State or property held by a subordinate agency of the State where the condemnor and con-demnee enjoy equal status in the governmental hierarchy except under special circumstances not present in this case.
The principal opinion correctly acknowledges “the condemnor and condemnee stand on equal ground. They are both political subdivisions.” Thus one political subdivision (the County) seeks to condemn the land of another political subdivision (the Fire District) notwithstanding the fact the property has previously been dedicated to and is now held for public use by the Fire District. The majority points to those cases in which a condemnor (e.g. the State) with higher standing in the structure of government has been permitted to reach down the governmental chain and take by eminent domain the property of a lower ranking political entity. While this may be permissible in those instances, such is not the case before us; instead we consider here property previously devoted to public use by a competing public entity of equal rank. Certainly before the law should be altered to permit the result sought here, the condemning entity (County) must continue to bear the duty of demonstrating *388there will not be a material impairment of the existing use or that the use sought of the condemned property is not inconsistent with that currently enjoyed by the Fire District.
For reasons unclear and difficult to understand the majority throws this burden on the Maryland Heights Fire Protection District. The County has not alleged in the pleadings, much less proven, that the proposed use would not interfere with the existing use of the land by the Fire District. The Fire District is entitled at the very least to continue the control and use of its land, which by previous condemnation proceedings or by grant has been obtained for its purposes as a public entity, until the County has borne its burden of pleading a proper cause of action sufficient to establish jurisdiction in the circuit court.
Not only does the majority misplace the burden of establishing impairment of the existing use, it implicitly adopts a definition of impairment which I believe is inconsistent with the precedent upon which it relies, and which allows the County to take the Fire District’s land so long as the District can continue to carry out its firefighting responsibilities. By doing so the majority subtly imposes on the Fire District the burden of proving its use of the land is not only legitimate and in furtherance of its obligations to the public, but is vital to the fulfillment of its public purpose.
The great mischief produced by this holding is readily apparent when we consider that it opens the door for suits hereafter by the Fire District or other political subdivisions to condemn on their behalf property devoted for street purposes in the County. The power of condemnation is an awesome one in regard to which this Court should exercise extreme caution and not the casual approach by which the majority disturbs the established principles of law involved in cases of this kind. For the reasons assigned, I respectfully dissent.